Citation Nr: 0807644	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  03-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a right leg 
disability.

4.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1982 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has current tinnitus that began in service.  

2.  The veteran's current bilateral hearing loss was 
identified on the examination when he was accepted for active 
service; and did not increase in severity during service.

3.  A current right hip disability has not been demonstrated.

4.  A right leg disability, namely numbness of the right 
thigh, is not the result of a disease or injury in service. 


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002).

2.  The veteran's hearing loss preexisted service and was not 
aggravated by active duty.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2007).

4.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2007).

5.  A right lower extremity disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is not required to substantiate the 
tinnitus claim.  

The Board notes that the August 2001 VCAA letter informed the 
appellant of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The letter did not explicitly 
tell him to submit all relevant evidence in his possession.  
An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letter did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal in March 2006.  As the Board 
concludes below that the preponderance of the evidence is 
against the claims of service connection any question as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition, service connection for certain diseases, such as 
organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that the 
disorder manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The veteran's service treatment records reveal that at the 
time of his April 1982 pre-induction examination, decibel 
level readings of 20, 30, 0, 15, and 15, in the right ear and 
5, 0, 0, 25, and 50, in the left ear were reported at 500, 
1000, 2000, 3000, and 4000 Hertz.  On his April 1982 report 
of medical history, the veteran checked the yes box when 
asked if he had or had ever had ear, nose, or throat trouble.  

On a May 1984 audiogram, the veteran had decibel level 
readings of 25, 25, 15, 15, and 15, in the right ear and 20, 
10, 5, 35, and 60 in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz.  

At the veteran's September 1986 service separation 
examination, normal findings were reported for the ears.  
Decibel level readings of 20, 25, 20, 15, and 20, in the 
right ear, and 15, 5, 0, 35, and 55, in the left ear, were 
reported at 500, 1000, 2000, 3000, and 4000 Hertz.  

The veteran's service medical records are devoid of any 
complaints or findings of tinnitus.  

The veteran was afforded a VA audiological examination in 
November 2001.  The veteran's chief complaint was bilateral 
hearing loss, more pronounced for the right ear versus the 
left.  The veteran also complained of bilateral tinnitus.  He 
denied any additional otological complaints.  The veteran 
reported a negative history of occupational and recreational 
noise exposure.  He attributed the bulk of his hearing 
problems to the military service.  He indicated that he 
served as a cook in the U. S. Navy during peacetime.  The 
veteran stated that his work station was in close proximity 
to the naval boat shaft, which created a lot of ambient 
noise.  He was not provided with hearing protection devices 
while in service.  He reported the onset of his hearing loss 
approximately five years after service.  

As to his tinnitus, the veteran indicated that it was 
bilateral and intermittent.  He described it as a fine tone 
sensation.  The tinnitus occurred four to five times per week 
and lasted for an unspecified duration.  The onset of the 
tinnitus was approximately 15 years ago.  The veteran 
indicated that he was uncertain if he reported any of his ear 
problems in service.  

Audiological evaluation revealed decibel level readings of 
20, 20, 20, 25, and 30, in the right ear, and 20, 20, 15, 50, 
and 70, in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition testing was 94 percent in the 
right ear and 88 percent in the left ear.  

It was the examiner's impression that the veteran had hearing 
within normal limits from 250 through 3000 Hertz in the right 
ear with gradual sloping to a mild, high frequency, 
sensorineural hearing loss thereafter.  The examiner further 
indicated that the veteran had hearing within normal limits 
from 250 to 2000 Hertz with a sharply sloping to a severe 
high frequency notched sensorineural hearing loss through 
4000 Hertz with a gradual recovery to the mild range 
thereafter in the left ear.  The veteran was also diagnosed 
as having intermittent bilateral tinnitus.  

The veteran was also afforded a VA otological examination in 
November 2001.  The examiner did not indicate that the file 
was available for review at the time of the examination.  The 
examiner observed that the veteran complained of tinnitus by 
history and of difficulty hearing.  There had been no 
discharge from the ear and no previous surgery.  The examiner 
also reported that the veteran was not taking any medication 
for his ears.  

Physical examination of the ears revealed a normal auricle, 
normal ear canal, and normal tympanic membrane for each ear.  
The external, middle, and inner ear was also normal for each 
ear.  There was no tenderness over the mastoid.  The examiner 
stated that the veteran had no clinical evidence of active 
ear disease in the external, middle, or inner ear.  He 
reported that the audiometric examination revealed a 
bilateral sensorineural hearing loss.  

Diagnoses of tinnitus by history; no active ear disease; and 
bilateral sensorineural hearing loss were rendered.  The 
examiner noted that the increasing in intensity of the 
hearing loss and the tinnitus had been related to the 
exposure of excessive noise in service and it was his belief 
that the veteran's bilateral sensorineural hearing loss and 
tinnitus were service related.  

In his April 2002 notice of disagreement, and January 2003 
substantive appeal the veteran cited the November 2001 VA 
examiner's opinion as the basis for his belief that service 
connection was warranted for hearing loss and tinnitus.

The veteran was afforded an additional VA examination in 
February 2007.  At the time of the examination, the results 
of the previous VA examination were reported.  The examiner 
also noted the results of the April 1982 pre-induction 
examination, the May 1984 examination, and the September 1986 
separation examination.  She did not consider these to show 
significant changes.  The examiner further observed that on 
August 28, 1986, the veteran was noted to have a loss of 
hearing that "exceeded medical referral criteria."

The examiner noted that the veteran's chief complaint was 
bilateral hearing loss, which was worse on the right.  The 
veteran indicated that it sounded like he was underwater all 
the time.  He also reported being adversely affected by loud 
noises.  He further stated that he experienced occasional 
tingling and tinnitus in his right ear.  The veteran reported 
that he tended to hear sounds that were not really there and 
that this interrupted his sleep pattern.  He also noted 
difficulty understanding conversational speech if there was a 
crowd around.  

The veteran stated that he served as a cook on a very old 
ship and that the galley where he worked was situated 
directly over the engines and when the ship made a turn the 
drive shaft made a tremendous amount of noise.  He also 
reported that there was the constant whine of the ship's 
engines all day long and that he worked at least 20 hours per 
day.  

The examiner noted that there was no history of occupational 
or recreational noise.  There was also no history of ear 
disease or head or ear trauma.  The examiner further observed 
that there was a history of tinnitus in the right ear which 
was recurrent but not constant.  The exact date and 
circumstances of the onset of the tinnitus were not known.  

Audiological evaluation revealed decibel level readings of 
25, 25, 30, 45, and 40 in the right ear and 20, 25, 30, 65, 
and 65 in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition testing was 80 percent in the 
right ear and 72 percent in the left ear.  

Diagnoses of borderline normal hearing through 1500 Hertz 
sloping to an essentially mild/moderate sensorineural hearing 
loss for the right ear and hearing within normal limits 
through 1500 Hertz sloping to a mild hearing loss at 2000 
Hertz then sloping steeply to a moderately severe 
sensorineural hearing loss through 6000 Hertz with slight 
recovery to mild levels at 8000 Hertz in the left ear were 
rendered.  

The examiner concluded, based on a review of the claims 
folder, that the veteran's hearing loss was not aggravated by 
his military service.  The opinion was based upon the 
documented audiological evaluations in the claims folder.  
The examiner noted that at the time of his separation from 
service, the veteran presented with almost identical hearing 
thresholds as those at induction.  There was a 5 decibel 
level improvement at 1000 Hertz from 30 to 25 and a 5 decibel 
level decrease from 35 to 40 at 6000 Hertz in the right ear.  
In the left ear there was a 10 decibel level decrease from 25 
to 35 at 3000 Hertz, a 5 decibel level decrease at 4000 
Hertz, and improvement of 5 decibels at 6000 Hertz.  

The examiner indicated that the changes obtained on September 
2, 1986, were not considered significant when compared to the 
results of the audiogram performed on April 23, 1982 (pre-
induction).  The examiner noted that the veteran continued to 
present with the same hearing loss as evidenced in the 
evaluation of November 8, 2001.  

Tinnitus

With regard to the veteran's claim of tinnitus, the Board 
notes that for an appellant to prevail in his claim it must 
only be demonstrated that there is an approximate balance of 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
at 54 (1990).  

The veteran's reports of noise exposure in service are 
credible.  Current examinations have demonstrated tinnitus.  
Two of the necessary elements for service connection-in-
service injury and a current disability-are demonstrated.

The veteran's report of tinnitus for approximately 15 years 
at the time of his November 2001 VA examination, constitutes 
evidence of a continuity of symptomatology arising in 
service.  The November 2001 VA examiner also provided a 
competent opinion linking the current tinnitus to service.  
There is no medical opinion against such a link.  As such the 
evidence is in favor of the grant of service connection for 
tinnitus...


Hearing Loss

Hearing loss as defined in Hensley was identified in the 
right ear on the pre-induction examination when the veteran 
was accepted for service.  Hearing loss as defined in Hensley 
and in 38 C.F.R. § 3.385 was identified on the same 
examination in the left ear.  As such the presumption of 
soundness is not for application.  38 U.S.C.A. § 1111; Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 
3.304(b).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The February 2007 VA examiner's opinion was based upon a 
thorough examination of the veteran and a comprehensive 
review of the claims folder.  Moreover, in reaching the 
determination that veteran's pre-existing hearing loss was 
not aggravated by service, she cited specific medical 
evidence and provided detailed rationale for her opinion, 
including the results of the veteran's pre-induction 
audiological evaluation and the service separation evaluation 
with comparison of the results.  

In contrast, the November 2001 VA examiner did not cite any 
inservice or audiological tests or indicate that the claims 
folder was available for review in conjunction with the 
examination.  It appears that he relied upon an inaccurate 
history, in so far as there was no consideration of the pre-
existing hearing loss.  As such the opinion obtained on this 
examination is of little probative value.  See Boggs v. West, 
11 Vet. App. 334, 345 (1998) (An assessment based on an 
inaccurate history supplied by the veteran is of no probative 
value); see also Kightly v. Brown, 6 Vet.App. 200, 205-06 
(1994) (finding that presumption of credibility of evidence 
did not arise as to medical opinion that veteran's disability 
was incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record, and hence holding such evidence not 
"material"); Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's "account of his medical history and 
service background).

While the veteran is certainly competent to describe 
symptoms, (see, e.g., Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994)) without any indication in the record that he has 
relevant medical training, he is not competent to provide an 
opinion on whether his preexisting hearing loss increased in 
severity as a result of his period of service.  

As the disability pre-existed service, service connection can 
only be established if the pre-existing seizure disorder was 
aggravated in service.  As the 2007 examiner pointed out, 
some hearing thresholds increased while others decreased 
during service.  That examiner provided the only medical 
opinion as to whether these changes represented an increase 
in disability.  She answered that question in the negative.  
Hence, the weight of the evidence is that the pre-existing 
hearing loss did not increase in severity during service, and 
aggravation may not be conceded, and the claim must be 
denied.  38 C.F.R. § 3.306(b) (2007).  


Right Hip and Right Leg

The veteran's service treatment records reveal that in a June 
1984 outpatient treatment record, the veteran was noted to 
have been in a motorcycle accident in February 1984.  The 
veteran was reportedly hospitalized for two weeks with x-rays 
etc. being performed at that time.  The veteran complained of 
edema to his left lower buttock with pain down his right leg.  
There was also numbness to the lateral aspect of the right 
hip if he laid on either hip.  

The veteran reported having had symptoms ever since the 
accident.  At a follow-up visit the next day, the veteran 
indicated that he had right buttock pain as a result of a 
fall while riding a motorcycle in February 1984.  Examination 
of the hip revealed that palpation of the right buttock area 
elicited mild pain with some radiation into the hip.  The 
veteran was noted to be grossly obese.  A diagnosis of right 
buttock pain was rendered.  X-rays of the right hip were 
within normal limits.  

At the time of the veteran's September 1986 service 
separation examination, normal findings were reported for the 
spine and lower extremities.  

In November 2001, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was noted to have 
been in a motorcycle accident twenty years earlier but had 
never had his back x-rayed.  The veteran indicated that he 
had had low back pain since that time occurring every two to 
three weeks and lasting up to 2 days.  The pain radiated down 
the lateral side of the right thigh to the knee.  There was a 
burning sensation on the lateral side of the right thigh with 
a numb feeling on touching the area.  The veteran stated that 
he had had pain in both knees since the accident.  

Physical examination revealed that the veteran walked without 
any limp.  There was good tiptoe gait and good heel walking.  
The veteran was able to stand on one leg at a time and 
Trendelenburg signs were negative.  The deep tendon reflexes 
were equal and active in the lower extremities.  There was no 
sensory loss to pinprick.  Straight leg raising was possible 
to 90 degrees, bilaterally.  There was no effusion, 
tenderness, instability, or limitation of motion of the 
knees.  There was full range of motion for both ankles with 
tender lateral ligament of the left ankle with pain in this 
area on forced inversion of the foot.  The feet were flexible 
and nontender.  

The veteran was afforded an additional VA examination in 
March 2007.  At the time of the examination, the veteran 
complained of persistent right buttock pain.  He also 
complained of numbness and tingling over the lateral aspect 
of the right thigh.  He denied weakness in the bilateral 
lower extremities.  The veteran was employed as a full-time 
sales delivery person and was able to do his job without 
significant difficulty.  He was independent in activities of 
daily living.  He did not use a brace or assistive device.  

Physical examination revealed tenderness over the right 
buttock and right sacroiliac joint.  Straight leg raising was 
negative, bilaterally.  Examination of the right hip revealed 
no tenderness to palpation.  Flexion was to 90 degrees 
associated with right buttock pain at the end of range of 
motion.  Extension and internal rotation were from 0 to 15 
degrees without pain.  External rotation was from 0 to 30 
degrees without pain.  Adduction was from 0 to 20 degrees 
while abduction was from 0 to 35 degrees without pain.  
Following five repetitive range of motion tests, the pain in 
the right buttock remained the same.  There was no evidence 
of fatigue, weakness, or lack of endurance.  

Neurological examination revealed no muscle atrophy.  Muscle 
strength was 5/5 in the bilateral lower extremities.  
Sensation was impaired to light touch over the lateral aspect 
of the right thigh.  Deep tendon reflexes were 1+ in the 
bilateral lower extremities.  Babinski was negative and there 
was no ankle clonus.  The veteran's gait was normal without 
assistive devices.  X-rays of the right hip were normal.  
Diagnoses of chronic right buttock pain likely secondary to 
right sacroiliitis and mild lumbar spondylosis and numbness 
over the lateral aspect of the right thigh likely secondary 
to meralgia paresthetica were rendered.

The examiner stated that based upon the veteran's history, 
physical examination, and imaging studies, the current pain 
in the right buttock was at least as likely as not a result 
of the motorcycle accident.  The examiner also noted that the 
veteran was obese and that this played a role in causing pain 
in the right buttock.  

In an April 2007 addendum, the examiner concluded that the 
right sacroiliitis was at least as likely as not the result 
of the motorcycle accident.  He noted that the veteran was 
significantly overweight which played the principle role in 
causing the mild lumbar spondylosis and meralgia 
paresthetica.  Therefore, the mild lumbar spondylosis and 
meralgia paresthetica were not caused by the motorcycle 
accident.  The numbness of the right thigh was due to obesity 
not lumbar radiculopathy.

As it relates to the claim of service connection for a right 
hip disability, the Board notes that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1131; see Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and 
the United States Court of Appeals for Veterans Claims 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); See 
also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board notes that the veteran has reported having pain in 
his right hip on numerous occasions.  However, pain cannot be 
compensable in the absence of an in-service disease or injury 
to which the pain can be connected by medical evidence.  Such 
a "pain alone" claim must fail when there is no sufficient 
showing that pain derives from an in- service disease or 
injury.  Sanchez-Benitez v. Principi, 259 F.3d (Fed. Cir. 
2001).

While the veteran was found to have right hip pain in 
service, there was no definitive diagnosis of a right hip 
disorder.  There have also been no findings of a right hip 
disability made at any time since service.  The recent VA 
examination identified only disability of the right buttocks.  

Following a comprehensive examination, which included X-rays 
of the right hip demonstrating normal findings, the March 
2007 VA examiner did not report any right hip disability.  

Absent competent evidence of a current underlying hip 
disability, the preponderance of the evidence is against the 
claim and the claim is denied.  38 U.S.C.A. § 5107(b).

With regard to the claim of service connection for a right 
lower extremity disorder, the Board notes that service 
connection is already in effect for flat feet.  As to any 
other right lower extremity disorder, there have no objective 
medical findings of a right lower extremity other than 
numbness of the right thigh.  

The VA examiner ultimately concluded that the right thigh 
disability was attributable to a non-service connected 
condition.  There is no competent opinion to the contrary.  
As a lay person, the veteran is not competent to say that the 
disability is the medical result of the injury in service.  
Barr v. Nicholson, 21 Vet App 303 (2007).

In the absence of competent medical evidence linking a right 
lower extremity disorder to service; the preponderance of the 
evidence is against the claim of service connection for a 
right lower extremity disorder.  


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for a right hip disability is denied.

Service connection for a right lower extremity disability is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


